PER CURIAM.
This is a writ of error to review a judgment in an action for.personal injuries. The errors assigned are nine in number. The 1st, 2d, 3d, 5th, 6th, 7th, 8th, and 9th assignments challenge the action of the court below upon several grounds, and are dependent upon the evidence submitted at the trial, but that evidence is not preserved by any bill of exception, and therefore they cannot be considered. The fourth assignment, that the verdict of the jury is contrary to law, is altogether too general, and nothing preserved in the record enables us to consider it.
The writ of error, as we cannot but think, was sued out for purposes of delay. It is not otherwise conceivable that the writ of error should be sued out, when the plaintiff in error must have known that no question could, upon the record, be presented to the court for its decision. We are not disposed to encourage frivolous appeals. It is a case calling for the application of the second paragraph of rule 28 (90 Fed. cxix, 31 C. C. A. cxix), and the judgment is affirmed, with 10 per cent, damages upon the amount of the judgment, in addition to interest. Affirmed.